Case 2:17-cv-03586-JS-SIL Document 165 Filed 02/23/21 Page 1 of 2 PageID #: 4307



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------X
U.S. SMALL BUSINESS ADMINISTRATION,
as receiver of ELK ASSOCIATES FUNDING CORP.,

                         Plaintiff,
                                                       ADOPTION ORDER
             -against-                                 17-CV-3586(JS)(SIL)

MICHAEL FEINSOD, RICHARD FEINSTEIN,
JOHN LAIRD, IVAN J. WOLPERT,
HOWARD SOMMER, MURRAY INDICK,
ELLIOT SINGER, and PETER BOOCKVAR,

                    Defendants.
-----------------------------------------X

SEYBERT, District Judge:

             Plaintiff, the U.S. Small Business Administration, as

receiver of Elk Associates Funding Corp. (“Plaintiff”), commenced

this action against Defendants asserting claims for: (1) breach of

fiduciary duty, (2) ultra vires acts, (3) waste of corporate

assets, (4) conversion, (5) negligence, (6) aiding and abetting a

breach of fiduciary duty, (7) civil conspiracy, and (8) gross

negligence, arising out of Defendants’ conduct as officers and

directors of Elk Associates Funding Corp.             (See Compl., ECF No.

1.)     On May 15, 2020, Plaintiff filed a motion to amend the

Complaint.     (Mot., ECF No. 147.)      On February 4, 2021, Magistrate

Judge Steven I. Locke issued a Report and Recommendation (“R&R”)

recommending that the Court grant Plaintiff’s motion.               (R&R, ECF

No. 164.)
Case 2:17-cv-03586-JS-SIL Document 165 Filed 02/23/21 Page 2 of 2 PageID #: 4308



            The time to object has expired and no objections to the

R&R have been filed.       Upon careful review and consideration, the

Court finds Judge Locke’s R&R to be comprehensive, well-reasoned,

and free of clear error.         Accordingly, the Court ADOPTS the R&R

(ECF No. 164) in its entirety and Plaintiff’s motion to amend the

Complaint (ECF No. 147) is GRANTED.          Within thirty (30) days from

the date of this Order, Plaintiff shall file a First Amended

Complaint to conform to the Court’s September 30, 2018 Order (ECF

No. 66), as discussed in the R&R, and to assert new facts against

Defendant Murray Indick.




                                           SO ORDERED.



                                           /s/ _JOANNA SEYBERT ______
                                           Joanna Seybert, U.S.D.J.

Dated: February 23 , 2021
       Central Islip, New York




                                       2
